Citation Nr: 1004415	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and a depressive disability.

2.  Entitlement to service connection for a psychiatric 
disability to include PTSD and a depressive disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD, finding 
that the Veteran had not submitted new and material evidence 
to reopen the claim.  Irrespective of the RO's action, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen the claim of service connection 
for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Veteran submitted a separate service connection claim 
for depression in April 2009.  At the Board hearing he 
indicated that he wanted his service connection claim for 
PTSD to be recharacterized as a service connection claim for 
a psychiatric disability to include PTSD and a depressive 
disorder.  The PTSD claim has been considered with respect 
to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a claim pursued by a claimant includes any diagnosis that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record).  Although the Veteran originally claimed service 
connection for PTSD, the claim has been recharacterized as 
reflected on the cover to comport with the medical evidence 
of record.  

At the Board hearing, the Veteran requested and was allowed 
30 days to submit additional evidence, but no evidence has 
been submitted during the 30 days since the November 4, 2009 
hearing.
FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in July 1997.  The Veteran did not appeal this decision and 
it is now final.

2.  Evidence submitted since the last final RO denial in 
July 1997 was not previously submitted and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for PTSD.

3.  The record contains independent verification of the 
Veteran's exposure to a deadly head-on collision in service, 
a diagnosis of PTSD related to the reported stressor, and a 
diagnosis of chronic depression since four years after 
discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disability to include PTSD and a depressive 
disability and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for a psychiatric 
disability to include PTSD and a depressive disability are 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to service connection 
for PTSD in July 1997 on the basis that the stressors 
reported by the Veteran could not be verified.  The Veteran 
did not appeal the July 1997 decision.  Thus, the decision 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.160(d) (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for PTSD in January 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
July 1997 includes modified dates of when the motor vehicle 
accident reported by the Veteran took place in service.  He 
previously indicated that the accident took place in April 
1991 but in October 2008 indicated that the motor vehicle 
accident happened in January 1991.  A similar accident as 
reported by the Veteran was recorded by the U.S. Army Joint 
Services Environmental Support Group as taking place in 
January 1991.  This evidence is new as it was not of record 
at the time of the last rating decision.  The evidence also 
is material, as it relates to a material element of the 
claim, specifically corroborating evidence of the Veteran's 
reported in-service stressor that lead to his PTSD.  As 
noted, in determining whether evidence is new and material, 
the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
the information submitted since the last final rating 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted. 38 U.S.C.A. § 5108.

Service connection

The Veteran seeks service connection for a psychiatric 
disability to include PTSD and a depressive disability.   He 
states that during his service in the Persian Gulf, he was 
driving when a truck tried to pass him and collided head on 
with another vehicle instantly killing one driver.  Another 
person died while the Veteran was trying to help him.  The 
Veteran recalled the second person telling him right before 
he died that if the Veteran had pulled over the accident 
would not have happened.  He indicated that the accident 
happened near the Iraqi border when he was assigned to the 
249th Aviation Supply.  He has given various dates for when 
the event took place.  Initially, he indicated that it took 
place in April 1991 but this was after his service in the 
Persian Gulf.  He later indicated that it happened in 
September 1990.  Most recently in October 2008, he stated 
that the accident happened in January 1991.  He states that 
after he was released from service he started to have 
nightmares and flashbacks about this accident.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran 
is still required to show evidence of a current disability 
and a link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred 
strongly suggests that he was, in fact, exposed to the 
stressor event. See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The personnel records show that the Veteran did not earn any 
medals that indicate combat exposure in service.  He served 
in Southwest Asia from September 9, 1990 to March 28, 1991 
and earned the Southwest Asia Service Medal with two Bronze 
Service Stars; but this, in and of itself, does not show 
exposure to combat.  Thus, independent verification of the 
Veteran's reported stressors is necessary.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The U.S. Army Joint Services Environmental Support Group 
provided extracts of the annual historical review of the 1st 
Corps Support Command (1st COSCOM), the higher headquarters 
of the 249th Supply Company (249th Sup Co) and extracts of a 
chronological list of Desert Storm deaths.  The personnel 
database of the Department of Defense Persian Gulf Registry 
noted that the Veteran served in Southwest Asia and was 
assigned to the 249th Sup Co and his primary military 
occupational specialty was material storage and handling 
specialist.  The chronology lists three deaths in January 
1991 and two deaths in April 1991 as the result of vehicular 
accidents.  The January 1991 accident was reported as 
involving a Marine private first class, staff sergeant, and 
a lance corporal who were killed, and seven others injured, 
when two Light Armored Vehicles collided.  They were from B 
Co, 3rd Light Armored Infantry Battalion.

Although the Veteran has provided varying dates for when the 
accident took place, he has consistently reported that the 
stressful event in service involved a vehicle having a head-
on collision with another vehicle after trying to pass him.  
He stated in October 2008 that this event happened in 
January 1991, which coincides with his dates of service in 
the Persian Gulf and the extracts of chronological list of 
Desert Storm deaths.  He indicated that only two people were 
killed and the report notes three people.  Nonetheless, 
given that the Veteran has consistently reported the same 
stressful experience since 1995 his report is deemed 
credible.  Also, the report has been independently 
corroborated as a head on collision that happened in January 
1991.  Thus, all doubt is resolved in the Veteran's favor 
that the incident recorded in the extracts is the same event 
recalled by the Veteran.  His actual presence at the event 
need not be verified once independent verification of the 
stressor event has been submitted.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

After service, the record shows the Veteran first sought 
psychiatric treatment in December 1994 with complaints of 
depression and alcoholism.  A March 1995 private mental 
status assessment notes that the Veteran reported that he 
had been nervous since his return from Saudi Arabia and that 
he was involved in a car accident where he saw someone 
killed and later was told it was his fault.  He indicated 
that the accident happened at night and this was when he 
tended to think about it.  Blowing horns, screaming, 
hollering, loud noise, and so forth made him nervous and he 
did not like dark places, often tending to turn the lights 
on.  

A July 1995 private emergency room record shows the Veteran 
was admitted with complaints of depression for the past 
three years and thoughts of suicide and homicide.  He noted 
a traumatic event three years ago while in the Army in Saudi 
Arabia when a motor vehicle accident happened, which he felt 
that he caused, and two people died.  He described anxiety 
attacks and nightmares of the incident.  He also indicated 
multiple additional stressors in life occurring after the 
traumatic event in the military.  The examiner noted that 
there was no evidence of a thought disorder.  The Veteran 
admitted to suicidal ideation and plan.  He had ongoing 
sleeping, eating, and relationship difficulties for about 
two years.  He was cooperative, compliant, and oriented 
times three.  He displayed a flat affect.  The diagnostic 
impression was alcohol and cocaine abuse secondary to 
medicating anxiety and depressive symptoms; and PTSD 
secondary to traumatic event while in the military.  The 
full Axis I diagnosis was chronic major depression in 
exacerbation, intermittent cocaine abuse, and PTSD.

The Veteran was admitted again into a private treatment 
clinic for treatment of PTSD in February 1996.  He indicated 
that he had nightmares of his Persian Gulf experience and 
fear of death from the accident.  He felt helpless and did 
not want to watch war movies.  He isolated in efforts to 
avoid thoughts and feelings associated with trauma.  He was 
detached and had feelings of a foreshortened future, 
exaggerated startle response, and poor concentration.  He 
indicated that the symptoms had persisted since 1992.  He 
also had suicidal ideation of taking pills or jumping in 
front of cars.

VA treatment records dated from 2002 to 2008 show the 
Veteran continued to get treatment for PTSD and depression 
and continued to report the motor vehicle accident that 
happened in service as a stressor.

The record shows the Veteran's reported in-service stressor 
has been independently verified.  He also has a diagnosis of 
PTSD related to that stressor and a diagnosis of chronic 
depression since four years after service.  The evidence in 
this case is at least equally-balanced in terms of whether 
the Veteran's psychiatric disability including PTSD and a 
depressive disorder is related to his reported stressor 
event in service involving the deadly motor vehicle 
accident.  Thus, all doubt is resolved in the Veteran's 
favor and service connection for a psychiatric disability to 
include PTSD and a depressive disability is warranted.  See 
38 C.F.R. § 3.303.

The Veteran's claim to reopen service connection for PTSD 
and a depressive disability, and the service connection 
claim for a psychiatric disability to include PTSD and a 
depressive disability has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 












ORDER

New and material evidence has been submitted to reopen a 
service connection claim for a psychiatric disability to 
include PTSD and a depressive disability and the claim is 
reopened.

Entitlement to service connection for a psychiatric 
disability to include PTSD and a depressive disability is 
granted, subject to the rules and payment of monetary 
benefits.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


